Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 24, 2015

                                      No. 04-15-00220-CV

                                IN THE INTEREST OF J.H.L.

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-01904
                     Honorable Charles E. Montemayor, Judge Presiding

                                            ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

       For good cause, costs of appeal are assessed against the party that incurred them. See TEX.
R. APP. P. 43.4.

       It is so ORDERED on June 24, 2015.


                                                 _____________________________
                                                 Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2015.

                                                 _____________________________
                                                 Keith E. Hottle, Clerk